 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ISAIAH JOEL PETILLO,                                Case No. 1:16-CV-00488-AWI-JLT

12                                          Plaintiff,   [PROPOSED] ORDER CLOSING THE
                                                         CASE
13                  v.
                                                         (Doc. 9)
14   J. GONZALES, et al.,

15                                       Defendants.

16

17           The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice. (Doc. 9) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Because all parties who have appeared in

20   the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San

21   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

22   this action.

23
     IT IS SO ORDERED.
24

25       Dated:     March 8, 2019                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
